Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/20, 7/20/21 and 11/16/21 is being considered by the examiner. 
Preliminary Amendment
Applicant's preliminary submission dated 12/10/20 has been entered. 
Examiner's Note
Claims 4 and 5 appear to be alternate embodiments of the intended inventive concept. In particular, using the main beam during both assessment and engagement phases (claim 4) is a contradictory alternate embodiment to the use of a probe beam separate from the main beam for assessment (claim 5). Accordingly, either these embodiments are distinct species or they would be considered obvious variants. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Pat. No. 11,098,988 and claim 1 of U.S. Patent 11,209,246. Although the claims at issue are not identical, they are not patentably distinct from each other because of the element matching table provided below. As presented in the tables, the scope of claim of the instant application is anticipated by claims 1 of the previous patents by the same applicant. Also, note that although patent '988 does not explicitly state the engagement efficiency, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized the determination of the continuous line of sight as a determination of engagement efficiency. 
Claim 15 rejected under similar assessment as claim 1 above. 
Instant Application
U.S. Pat. No. 11,098,988
U.S. Pat. No. 11,209,246
1. An apparatus for a directed-energy weapon, the apparatus comprising:
1. An apparatus for a directed-energy weapon, the apparatus comprising:
1. An apparatus for a directed-energy weapon, the apparatus comprising: 
an assessment system arranged to, during an assessment phase, perform an assessment of a target environment,
an assessment system arranged to, during an assessment phase, perform an assessment of a target environment,
an assessment system arranged to, during an assessment phase, perform an assessment of a target environment, 
wherein the target environment comprises a target, and the assessment comprises determining a possible engagement efficiency of the target by the directed-energy weapon;
wherein the target environment comprises a target, and the assessment comprises receiving data relating to a map of at least a portion of a target environment;
wherein the target environment comprises a target; 
and a controller arranged to, during an engaging phase, control the directed-energy weapon to direct energy towards the target environment 

 and a controller arranged to, during the assessment phase, control the directed-energy weapon to direct energy so that the assessment system can use the directed energy to perform the assessment, and during an engaging phase, control the directed-energy direct energy towards the target environment conditionally upon the data, such that the target environment receives a lesser energy from the directed-energy weapon during the assessment phase than during the engaging phase; 
controller arranged to, during the assessment phase, control the directed energy weapon to direct energy towards the target environment so that the assessment system can perform the assessment using the directed energy; 
conditionally upon the possible engagement efficiency.  
--------------------------------
2. […] the controller is arranged to control the directed energy weapon to direct energy toward the target environment during the assessment phase so that the assessment system can perform the assessment of the target environment using the directed energy.
and wherein the controller is arranged to: receive information on a speed and direction of travel of the apparatus during the assessment phase, and use the information and the data relating to the map to determine a time for which there is a continuous line of sight from the directed-energy weapon to the target, and during the engaging phase, control the directed-energy weapon to engage the target conditionally upon the time for which there is the continuous line of sight to reduce a risk of collateral damage.
wherein the assessment of the target environment comprises determining a possible engagement efficiency of the target by the directed-energy weapon by using a deflected energy from the target environment to determine data relating to a map of at least a portion of the target environment; receiving information on a speed and direction of travel of the apparatus; and using the information and the data relating to the map to determine a time for which there is a continuous line of sight from the directed-energy weapon to the target; and wherein, during the engagement phase, the controller controls the directed energy weapon based on the assessment of the target environment to engage the target such as to increase the possible engagement efficiency and to reduce a risk of collateral damage.



Furthermore, claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Pat. No. 11,098,988 and claim 1 of U.S. Patent No. 11,209,246 in view of JONAS (US 2014/0125964) because the aforementioned patents teach the assessment but do not explicitly claim a probe beam, and the use of a probe beam to perform assessment is well known in the art, as evidenced by JONAS (104 FIG. 1 and ¶[0020] and [0021]). One would be motivated to make such modification in accordance to a preferred operational modularity of the assembly. 
Claim Objections
Claim 12 is objected to because of the following informalities:  
In claim 12, "centred" is suggested to be changed to __centered__. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


In claim 1, the claim scope is undefined because the metes and bounds of "conditionally upon the possible engagement efficiency" is not clear. In particular, since the "possible engagement efficiency" is not well-defined, meaning not clarified as higher or lower, the condition is non-limiting. It is noted that claims 9 and 10, dependent on claim 1, overcome the indefiniteness of claim 1 since they further elaborate on the claimed conditions. Claim 15 is rejected for similar reasons as claim 1 for reciting the same unbound statement. 
In claim 3, the scope is undefined since it is not clear if the pulsing and sweeping (which appear as alternates) are intended to function together or separately due to the reliance on the "and/or".
Claim 4 recites the limitation "main beam".  There is insufficient antecedent basis for this limitation in the claim.
Regarding the limitations referring to “a main beam” and “a probe beam” in claims 4 and 5, it appears the interrelation of the essential elements of the intended invention that function simultaneously or are directly functionally related, or the essential elements or the essential structural cooperative relationships of the elements are omitted in the claim language, where such omission amounts to a gap between the claimed elements (see In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976), In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976), In re Collier, 397 F.2d 1003, 158 USPQ 266 (CCPA 1968), Ex parte Nolden, 149 USPQ 378, 380 (Bd. Pat. App. & Inter. Ex parte Huber, 148 USPQ 447, 448-49 (Bd. Pat. App. & Inter. 1965)). In particular, it is unclear whether said beams are part of the weapon or are other energy directing devices.
More precisely, claims 4 and 5 are further unclear since they require at least a main beam (and a probe beam for claim 5) that does not appear to be the same as the directed-energy weapon in the limitation "control the directed-energy weapon to use the main beam to direct energy", while they depend on claim 2, which requires controlling "the directed energy weapon to direct energy toward the target environment during the assessment phase so that the assessment system can perform the assessment of the target environment using the directed energy". Clarification is kindly solicited regarding if the main and the probe beam are the directed-energy weapon (such as different operational power settings thereof) of they are intended to be separate structure, in which the latter yields the above 112 rejection. 
In claim 8, it is unclear what is intended by "an angle of a region" of the target. In particular, it is not clear what is an angle of a region, what is intended by "an angle". 
Claims are examined as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 9-10, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JONAS (US 2014/0125964).
claim 1, JONAS discloses an apparatus (FIG.s 1-3) for a directed-energy weapon, the apparatus comprising: an assessment system (evident of steps 304, 306, 308, 310, 312 FIG. 3) arranged to, during an assessment phase, perform an assessment of a target environment (such as in step 312 FIG. 3), wherein the target environment comprises a target, and the assessment comprises determining a possible engagement efficiency of the target by the directed-energy weapon (which is related to distance and visibility among other things; see 214 FIG. 2 and ¶[0037], see also 314 FIG. 3 and ¶[0035]); and a controller (see 106 having 202 in FIG. 2) arranged to, during an engaging phase, control the directed-energy weapon to direct energy towards the target environment conditionally upon the possible engagement efficiency (such as in steps 314 and 320 FIG. 3).
Although the prior art does not explicitly discuss an engagement efficiency, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized the gauging of distance and atmospheric conditions of the prior art as a functional equivalent of the claimed engagement efficiency, and absent any significant structural details of the essential claimed subject matter in the claim language, any alteration to perform a similar function, is within the ordinary skills in the art. 
Regarding claim 15, JONAS discloses a method of engaging a target (FIG.s 1-3), the method comprising: during an assessment phase, performing an assessment (such as in step 312 FIG. 3) of a target environment (evident of steps 304, 306, 308, 310, 312 FOG. 3), wherein the target environment comprises a target, and the assessment comprises determining a possible engagement efficiency (which is related to distance and visibility among other things; see 214 FIG. 2 and ¶[0037], see also 314 FIG. 3 and ¶[0035]) of the target by a directed-energy weapon; and during an engaging phase, 
Although the prior art does not explicitly discuss an engagement efficiency, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized the gauging of distance and atmospheric conditions of the prior art as a functional equivalent of the claimed engagement efficiency, and absent any significant structural details of the essential claimed subject matter in the claim language, any alteration to perform a similar function, is within the ordinary skills in the art. 
Regarding claim 9, JONAS further discloses the controller is arranged to, during the engaging phase: control the directed-energy weapon not to direct energy towards the target environment, in response to the possible engagement efficiency being below a first predetermined level (¶[0041]); and control the directed-energy to direct energy towards the target environment in response to the possible engagement efficiency being above the first predetermined level (operationally required).  
Regarding claim 10, JONAS further discloses the controller is arranged to, during the engaging phase: control the directed energy weapon to direct energy towards the target environment at a first power level in response the possible engagement efficiency being below a second predetermined level (¶[0040]); and control the directed energy weapon to direct energy towards the target environment at a second power level in response to the possible engagement efficiency being above the second predetermined level, wherein the second power level is greater than the first power level (operationally required).
claim 12, absent any specific details in the claim language regarding the significance of the second assessment, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed that a range finder, such as that of JONAS, is capable of and configured to assess multiple physical locations, such that the assessment system, in response to the assessment of the target environment, perform a second assessment of the target environment, wherein the second assessment is centered on a different point to the assessment of the target environment, in order to accurately perform its intended operation. 
Regarding claim 13, JONAS further discloses the directed-energy weapon, wherein the directed-energy weapon is a laser (¶[0026]).  
Regarding claim 14, JONAS further discloses a military vehicle comprising the apparatus of claim 1, wherein the military vehicle is an aircraft (¶[0027]).
Claim 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JONAS in view of SCHULTZ (US 2009/0182525)
Regarding claim 2, JONAS does not explicitly show the controller is arranged to control the directed energy weapon to direct energy toward the target environment during the assessment phase so that the assessment system can perform the assessment of the target environment using the directed energy.  
SCHULTZ teaches a controller arranged to control the directed energy weapon to direct energy toward the target environment during the assessment phase so that the assessment system can perform the assessment of the target environment using the directed energy (evident of step 61 vs. 66 in FIG. 6).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize the directed energy to perform the 
Regarding claim 3, SCHULTZ further teaches the controller is arranged to, during the assessment phase, control the directed energy weapon to: direct energy at a lower power than during the engaging phase; direct energy at a higher beam divergence than during the engaging phase (evident of steps 61 vs. 66 of FIG. 6); sweep directed energy across different points in the target environment; and/or pulse directed energy toward the target environment.  
The motivation to combine is same as in claim 1 above. 
Regarding claim 4, SCHULTS further discloses the controller is arranged to, during both the assessment phase and the engaging phase, control the directed-energy weapon to use the main beam to direct energy (understood as same antenna such as in ¶[0010] and [0030]; however, clarifications regarding the 112 issue raised above is kindly solicited for a proper assessment of the patentability of this claim).
The motivation to combine is same as in claim 2 above.
Regarding claim 5, JONAS further discloses the controller is arranged to, during the assessment phase, control the directed-energy weapon to use a probing beam to direct energy, and, during the engaging phase, control the directed-energy weapon to use a main beam to direct energy (understood as separate emitters such as 102 and 104 FIG. 1; however, clarifications regarding the 112 issue raised above is kindly solicited for a proper assessment of the patentability of this claim. Further, it is noted that SCHULTZ also discusses separate antennas in ¶[0011]).  
claim 6, JONAS further discloses the determination of possible engagement efficiency comprises detecting energy deflected from the target environment (physically required of a laser range finder such as that of JONAS).  
Claim 7-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JONAS in view of PARKER (US 2017/0192089).
Regarding claim 7, JONAS does not explicitly show the determination of possible engagement efficiency comprises measuring the temperature of the target.  
PARKER the determination of possible engagement efficiency comprises measuring the temperature of the target (¶[0020]).  
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a temperature measurement of the target environment, such as taught by PARKER, with the apparatus of JONAS in accordance to a preferred operational modularity optimal for an intended application of the apparatus. 
Regarding claim 8, PARKER further teaches the determination of possible engagement efficiency comprises receiving data relating to a map of at least a portion of a target environment to determine an angle of a region of the target (see ¶[0018]).  
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a mapping system, such as taught by PARKER, with the apparatus of JONAS in accordance to a preferred operational modularity optimal for an intended application of the apparatus. 
Regarding claim 11, JONAS further discusses reducing the collateral damage (see 318 FIG. 3, ¶[0042]); however, JONAS does not explicitly show the assessment comprises determining a risk of collateral damage by determining the possible 
PARKER further teaches reducing collateral damage by utilizing an increased accuracy system in necessary conditions (see ¶[0020]). 
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize the discusses engagement efficiency of JONAS in view of PARKER, to reduce the risk of collateral damage, as sought after by JOAN and PARKER, such that the assessment comprises determining a risk of collateral damage by determining the possible engagement efficiency of the target, and wherein the controller is arranged to, during the engaging phase, control the directed-energy weapon to direct energy towards the target conditionally upon the risk of collateral damage, in order to increase to operational efficiency of the assembly.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cited in the IDS, prior art LYREN (US 10330440) discusses assessment of a direct line of sight. 
KUPIEC (US 2016/0356577) teaches reducing collateral damage. 
BLUM (US 2016/0190859) teaches assessing engagement efficiency. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875